DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 7/6/22. 
The application has been amended as follows: 

Claims
 	1. (Currently Amended) A linear compressor, comprising: 
 	a shell that defines an inner space therein; 
 	a motor disposed in the inner space of the shell, the motor comprising a mover configured to perform a reciprocating motion in an axial direction; 
 	a cylinder disposed in the inner space of the shell; a piston coupled to the mover of the motor and configured to reciprocate in the cylinder; 
 	a spring that supports the piston in the axial direction; 
 	a spring supporter coupled to the piston or the mover of the motor, the spring supporter defining a cap support hole; and 
 	a spring cap that is inserted into the cap support hole and supports an end portion of the spring, 
 	wherein the spring cap defines: 
a space portion that is defined inside the spring cap and has an interior volume 
a passage portion that extends through a first 
wherein the spring cap comprises: 
 	a first cap inserted into a first side of the cap support hole, and 
a second cap inserted into a second side of the cap support hole opposite to the first side in the axial direction, and 
wherein the first cap and the second cap are in communication with each other through the cap support hole and define the space portion inside the first cap and the second cap.  

 	
 	5. (Currently Amended) The linear compressor of claim 1, wherein the space portion comprises a first space portion and a second space portion and the interior volume comprises a first volume and a second volume, 
 	wherein the first cap defines [[a]] the first space portion having the first volume the second space portion having the second volume 
 	wherein [[a]] the first volume of the first space portion is equal to [[a]] the second volume of the second space portion.  

 	6. (Currently Amended) The linear compressor of claim 1, wherein the space portion comprises a first space portion and a second space portion and the interior volume comprises a first volume and a second volume, 
 	wherein the first cap defines [[a]] the first space portion having the first volume the second space portion having the second volume 
 	wherein [[a]] the first volume of the first space portion is different from [[a]] the second volume of the second space portion.  

7. (Currently Amended) The linear compressor of claim 1, wherein one of the first cap or the second cap has a second axial side surface that is blocked, and another of the first cap or the second cap has the first axial side surface that is at least partially opened and defines the passage portion.  

8. (Currently Amended) The linear compressor of claim 1, wherein the passage portion comprises a first passage portion defined at the first axial side surface of the first cap, and a second passage portion defined at one second surface of the second cap.  

 	11. (Original) The linear compressor of claim 1, wherein the passage portion extends from the first axial side surface of the spring cap in the axial direction.  

 	12. (Original) The linear compressor of claim 1, further comprising one or more additional spring caps, 
 	wherein the one or more additional spring caps 
 	wherein each of the additional n additional space portion and an additional passage portion.  

13. (Original) The linear compressor of claim 12, wherein shapes of the additional space portions are identical to one another, and 
wherein shapes of the additional passage portions are identical to one another.  

 	14. (Original) The linear compressor of claim 12, wherein a shape of at least one of the additional space portions is different from a shape of another of the additional space portions, and 
 	wherein a shape of at least one of the additional passage portions is different from a shape of another of the additional passage portions.
  
 	15. (Currently Amended) The linear compressor of claim 1, wherein the first cap comprises: 
 	a first hole insertion portion inserted from a first side surface of the spring supporter into [[a]] the first side of the cap support hole, 
 	a first cap support portion that has a first flange shape extending from an outer circumferential surface of the first hole insertion portion, the first cap support portion being supported by the first side surface of the spring supporter in the axial direction, and 
 	a first spring insertion portion that extends from the first cap support portion away from the first hole insertion portion, 
 	wherein the second cap comprises: 
a second hole insertion portion inserted from a second side surface of the spring supporter into [[a]] the second side of the cap support hole, 
a second cap support portion that has a second flange shape extending from an outer circumferential surface of the second hole insertion portion, the second cap support portion being supported by the second side surface of the spring supporter in the axial direction, and 
a second spring insertion portion that extends from the second cap support portion away from the second hole insertion portion, 
 	wherein an end portion of the first hole insertion portion faces and is in communication with an end portion of the second hole insertion portion to thereby define the space portion inside the first cap and the second cap, and 
 	wherein the [[an]] axial side surface is disposed at the first spring insertion portion or 

 	16. (Currently Amended) The linear compressor of claim 1, wherein the first cap comprises: 
 	a hole penetrating portion inserted from a first side surface of the spring supporter into the cap support hole, 
 	a first cap support portion that has a first flange shape extending from an outer circumferential surface of the hole penetrating portion, the first cap support portion being supported by the first side surface of the spring supporter in the axial direction, and 
 	a first spring insertion portion that extends from the first cap support portion away from the hole penetrating portion, and 
 	wherein the second cap comprises: 

a second cap support portion that has a second flange shape portion being supported by a second side surface of the spring supporter in the axial direction, and 
a second spring insertion portion that extends 

 	19. (Currently Amended) The linear compressor of claim 1, wherein the spring cap passes through opposite axial side surfaces of the spring supporter and is coupled to the spring supporter
 	

 	20. (Proposed Amendment) The linear compressor of claim 1, further comprising:
 	a stator cover and a rear cover that are disposed at one side of the motor, wherein one of the stator cover or the rear cover supports an end 
 	an additional that is disposed at the one of the stator cover or the rear cover.

 	21. (Original) The linear compressor of claim 1, wherein the spring is a front spring and wherein the linear compressor further comprises a rear spring, 
 	wherein the the rear spring 
 	wherein the spring cap is disposed between the front spring and the rear spring and connects the front spring and the rear spring to each other.


Allowable Subject Matter
Claims 1, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference of record discloses the combination of limitations of the spring cap in independent claim 1. 
	The closest prior art of record is Outzen which discloses a spring cap having an interior volume 40 and a passage 42. However, Outzen does not disclose a first cap inserted into a first side of the cap support hole, and a second cap inserted into a second side of the cap support hole opposite to the first side in the axial direction, and wherein the first cap and the second cap are in communication with each other through the cap support hole and define the space portion inside the first cap and the second cap. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746